Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 21 April 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Apr. 21. 1793.

I have intended this fortnight to make out a list of the packages of furniture I have sent to Richmond, with the contents of each, that if there was any thing which would be convenient to yourself or Martha, you might have it brought up immediately; but an eternal hurry of business prevents me from thinking of that or any thing else of a private nature but just in the moment of setting down to write to you, and  then does not give me the time. I must still therefore put it off: and thus I go on, like a horse under whip and spur from the start to the poll, without time to look to the right or left, my mind eternally forbidden to turn, even for a moment, to any thing agreeable or useful to my self or family.—I informed you some time ago that I had sold Brimmer, and that Matchless was killed, so that I am reduced to a pair. Tarquin must be sold here if possible, because his hoofs are so tender that he would be absolutely useless at Monticello. Consequently I must have a third horse before I can get home: and I think it will be better to get a good one at once in Virginia, than to buy an indifferent one here. I will therefore ask the favor of you to purchase one for me, if you can meet with one a match for mine, of fine form, full sized, young, sound broken to a carriage and without tricks in it. I would rather give latitude in the price, than dispense with any of these qualities. But it would be necessary for me to have a credit till the tobacco of the present year can produce money. Should you be able to procure me such a horse, I will take arrangements for having him got here.
Mr. Genest, the new minister from the Republic of France, is arrived at Charleston. The frigate in which he came, brought into that port an English prize.—Mr. Pinkney has seen the Scotch threshing machine. He says that three men and three horses get out from 8. to 16. bushels an hour. He promises I shall have a model in time to get out the crop of this year. My love to my dear Martha, and kiss the little ones for me. I am my dear Sir yours affectionately

Th: Jefferson

P.S. You will doubtless have heard that Donald & Burton have stopped payment. If you have not, say nothing of it.

